Citation Nr: 0818143	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-38 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD), 
anxiety disorder, and nervous disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

3.  Entitlement to service connection for defective vision.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss, and, if so, whether service connection is 
warranted.

5.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected right 
thigh shell fragment wound, muscle group XIII, with retained 
foreign bodies and multiple scars.  

6.  Entitlement to an increased evaluation for right thigh 
shell fragment wound, muscle group XIII, with retained 
foreign bodies and multiple scars; currently rated as 10 
percent disabling.  

7.  Entitlement to special monthly compensation (SMC) based 
upon the need for regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issues of entitlement to service connection for hearing 
loss and a left knee disorder; entitlement to an increased 
rating for right thigh shell fragment wound, muscle group 
XIII, with retained foreign bodies and multiple scars; and 
SMC are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
his psychiatric disorder, diagnosed as anxiety disorder, not 
otherwise specific (NOS), had its onset during his period of 
active duty service.

2.  Hypertension was neither manifested during the veteran's 
active duty service or for many years thereafter nor is any 
current hypertension otherwise related to such service.

3.  There is no competent evidence indicating that the 
veteran exhibited chronic residuals of an eye injury or 
vision-related disability during service, and the 
preponderance of the evidence is against a finding that the 
veteran's current defective vision is related to service.

4.  A rating decision in January 1951 denied service 
connection for residuals of an ear condition, to include 
hearing loss.  The veteran was notified of this decision and 
did not file a notice of disagreement within one year, in 
response, to initiate a timely appeal.

5.  Evidence added to the file since January 1951 concerning 
the issue of entitlement to service connection for hearing 
loss is not cumulative of evidence already of record and 
raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  Anxiety disorder, NOS, was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  An eye disability was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

4.  Evidence received since the January 1951 rating decision, 
which denied the veteran's claim for service connection for 
an ear disorder, to include hearing loss, is new and material 
and this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  When possible, this notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ, i.e., the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

When, however, for whatever reason, there was no or 
inadequate pre-decisional VCAA notice, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Here, a letter dated in January 2005 and provided to the 
appellant prior to the June 2005 rating decision on appeal 
with respect to the claims for service connection for a 
psychiatric disorder and hypertension satisfied the VCAA's 
duty to notify provisions as this letter discussed the 
requirements for establishing his entitlement to service 
connection for these disorders.  Similarly, a letter dated in 
January 2006 and provided to the appellant prior to the March 
2006 rating decision on appeal with respect to the claims for 
service connection for hearing loss and defective vision 
satisfied the VCAA's duty to notify provisions as this letter 
discussed the requirements for establishing his entitlement 
to service connection for these disorders.

Additionally, the January 2006 letter also informed the 
veteran of what would constitute new and material evidence to 
reopen his claim for service connection for hearing loss, as 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(indicating the VCAA notice must apprise the veteran of the 
specific reasons his claim was previously denied so that he 
may respond by identifying and/or submitting evidence that 
would overcome those deficiencies).  Moreover, since his 
claim for service connection for hearing loss is reopened, 
any potential concerns about whether there was VCAA 
compliance with the requirements discussed in Kent are 
ultimately moot.

Keeping in mind the veteran's claims arise in the context of 
him trying to establish entitlement to service connection, 
the 38 U.S.C.A. § 5103(a) notice requirements apply to all 
five elements of his service-connection claim - including the 
downstream disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  See 
also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  There is 
a Dingess letter in the file, dated in May 2006, discussing 
these downstream elements and the veteran's claims have been 
readjudicated in the January 2007 SOC with respect to the 
defective vision claim and in the January 2007 SSOC with 
respect to the anxiety disorder and hypertension claims.  
See, Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

With respect to the duty to assist, the RO obtained the 
veteran's service, VA, and private treatment records, he has 
been afforded a VA examination with respect to his 
psychiatric claim, and he has provided his written 
communications.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to his hypertension and defective vision claims.  As 
will be discussed in detail below, however, in light of the 
uncontroverted facts, the Board finds that the evidence, 
which indicates he did not receive treatment for hypertension 
or eye complaints in service and was not diagnosed with 
hypertension or an eye disorder until many years after 
service discharge, an examination is unnecessary to decide 
these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to his 
claims.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Service Connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection shall also be established for a disability 
which is proximately due to or the result of a service 
connected disability.  38 C.F.R. § 3.310(a).  Specifically, 
in order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis and hypertension).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Mere congenital or 
developmental defects; absent, displaced, or supernumerary 
parts; refractive error of the eye; personality disorder; and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9.

Psychiatric Disorder

In his statements and testimony, the veteran maintains that 
he has a psychiatric disability, claimed as PTSD, anxiety 
disorder, and nervous disorder.  Specifically, he recalls 
reexperiencing recollections of cattle trucks, loaded with 
dead soldiers piled on three soldiers deep, moving out of 
heavy fighting zones on a daily basis when he first entered 
Okinawa.  The veteran also reports that he was injured in 
Okinawa when a mortar exploded, throwing him flat on his back 
and leaving shrapnel in his back (service records show the 
shrapnel is in his right thigh, for which service connection 
in presently in effect) for which he was awarded the Purple 
Heart medal.  

Service records reflect that the veteran received the Purple 
Heart Medal and that he participated in action against the 
enemy at Okinawa, Ryukyu Islands, from April 1, 1945, to May 
4, 1945, and participated in the occupation of China from 
October 11, 1945, to January 14, 1946.  The Purple Heart is 
prima fascia evidence of the veteran's participation in 
combat.  See VAOPGCPREC 12-99 (October 18, 1999).  

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, provided it is consistent 
with the circumstances, conditions, or hardships of combat, 
even if there is no official record of the incident.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 
389, 392 (1996).  Such evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) [and the implementing regulation, 38 C.F.R. 
§ 3.304(d)] allow combat veterans, in certain circumstances, 
to use lay evidence to establish the incurrence of a disease 
or injury in service.  "However, the provisions of section 
1154(b) do not provide a substitute for medical-nexus 
evidence. . ."  Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  Section 1154(b) serves only to relax the evidentiary 
burden to establish incurrence of a disease or injury in 
service.  Id.

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In February 2005, the veteran was afforded a formal VA PTSD 
examination.  The psychologist concluded that the criteria 
required for a diagnosis of PTSD were not met and commented 
that this may be something of an underestimation of the 
veteran's actual disturbance in that he does tend to minimize 
his symptoms.  Instead, the examiner diagnosed the veteran's 
symptoms as anxiety disorder, NOS, and concluded that 
symptoms, signs, and effects attributable to the veteran's 
diagnosis include clinically significant symptoms of anxiety, 
including reexperiencing of his World War II trauma.  The 
examiner further explained that the impairment appears to be 
related to active duty service and that the primary diagnosis 
of anxiety disorder was not evident prior to military 
enlistment.  In summary, the examiner concluded that the 
veteran's psychosocial functional status and quality of life 
following military trauma exposure are impaired by symptoms 
of anxiety disorder, NOS.  

As noted above, the Board accepts that the veteran was 
engaged in combat and 38 U.S.C.A. § 1154(b) applies, that is, 
he was awarded the Purple Heart medal and the Board presumes 
the veteran's accounts of cattle trucks, loaded with dead 
soldiers piled on three soldiers deep, moving out of heavy 
fighting zones on a daily basis when he first entered 
Okinawa, to be credible.  38 U.S.C.A. § 1154.  In addition, 
the medical evidence shows that he has a psychiatric 
disability, diagnosed as anxiety disorder, NOS, that is 
related to the veteran's in-service trauma.  Thus, with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that service connection for anxiety disorder, 
NOS, is warranted.

Hypertension

With respect to the claim of entitlement to service 
connection for hypertension, it is noted that, for VA 
evaluation purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters (mm) 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

The veteran's December 2004 claim for service connection 
includes the assertion that he has taken medication for 
hypertension for thirty years and his June 2005 notice of 
disagreement includes the contention that his hypertension is 
the result of his experiences in service and is associated 
with his PTSD.  

Review of the service medical records reveals that the 
veteran's blood pressure was 140/80 upon enlistment 
examination (date unclear on examination report) and it was 
130/82 upon discharge examination in February 1946.  
Significantly, none of the service medical records indicate a 
diagnosis of, or treatment for, hypertension.

Relevant post-service medical records indicate that the 
veteran is taking medication for diagnosed hypertension.  
While various post-service medical records note a "history 
of hypertension," the documents do not reveal when this 
disorder began or whether it was related to his period of 
active service.  In fact, the available post-service medical 
records include an October 1997 private treatment report 
which notes that the veteran has a long history of 
hypertension.

That the veteran currently has hypertension is not in 
dispute.  Rather, the question to be resolved is whether this 
disability can be related to his period of service from May 
1944 to February 1946 or to his psychiatric disorder, which, 
as noted above, is now service-connected.  For the veteran to 
prevail on his claim, he must either show continuity of 
symptomatology (i.e., that he has documented hypertension 
since 1946) or a medical opinion linking his current 
hypertension to events in service or to a service connected 
disorder.

That has not occurred in this case.  There is no evidence of 
record showing a diagnosis of hypertension upon discharge 
from service.  Further, there is no evidence showing 
hypertension within one year of service (to trigger the 
application of the legal presumption of service connection 
for chronic disease).  In fact, the lengthy period without 
post-service treatment (e.g., initial clinical evidence in 
1997, albeit noting a long history of hypertension), more 
than 51 years after separation from service weighs heavily 
against the claim.  Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, while post-service medical records report 
treatment for and a history of hypertension, they do not 
indicate when such diagnosis was made or in any way attribute 
the disorder to the veteran's period of service.  Finally, 
there is no competent medical evidence linking his 
hypertension to his service-connected psychiatric disorder.  
Thus, there is no medical evidence of record to support the 
veteran's contentions with respect to his claim for service 
connection for hypertension, to include as secondary to his 
service connection psychiatric disorder.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension, to include as 
secondary to his service-connected anxiety disorder, NOS, and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Defective Vision

Service medical records show that at the veteran had 
uncorrected 20/20 visual acuity upon enlistment examination 
and upon separation examination in February 1946.  These 
records are silent with respect to complaints of or treatment 
for eye impairment.  

The veteran claims that he has been declared legally blind 
and his doctor has stated that this is related to his 
military service.  

VA outpatient treatment records reflect that, upon 
comprehensive examination at the eye clinic in August 2000, 
he complained that his near vision had been declining for the 
past several years.  The assessment was refractive error, 
stable; mild cataracts, OU (both eyes); and moderate ARMD 
(age related macular degeneration).  These findings were 
corroborated by private treatment records dated in June 2005  
Similarly, a November 2005 Report of Medical Examination to 
Determine Need for Aid and Attendant notes that the veteran 
is legally blind.  This examination report includes the 
medical opinion that the veteran's currently existing medical 
condition is related to an injury, disease, or event 
occurring during his military service.  However, there is no 
explanation for this opinion and the present diagnosis 
includes the finding that the veteran is legally blind.  The 
remainder of the diagnosis is not legible.  

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for defective vision.

As noted above, congenital or developmental defects, 
refractive error of the eye, personality disorders, and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Mere congenital or developmental defects; absent, displaced, 
or supernumerary parts; refractive error of the eye; 
personality disorder; and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9.

The evidence in this case reflects that the veteran had 
uncorrected visual acuity of 20/20 upon enlistment and 
discharge from active duty service in February 1942.  The 
evidence does not show that any superimposed disease or 
injury occurred during military service that resulted in 
increased disability.  The veteran's service medical records 
show no injury to the eyes.  Accordingly, there was no 
refractive error of the eye, which may not be considered a 
disease or injury according to VA law, and there is no 
competent medical evidence of a superimposed disease or 
injury during service that resulted in a decrease in visual 
acuity.  Thus, a chronic acquired eye disorder was not shown 
in service.

The veteran has current diagnoses of refractive error, 
stable; mild cataracts, OU; and moderate ARMD.  Refractive 
error is not a disease or injury within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. § 3.303(c).  The Board has found no evidence that 
cataracts or macular degeneration was incurred as a result of 
service.  Service medical records fail to reveal any chronic 
problems involving the eyes.  As such, the veteran's service 
medical records do not affirmatively establish that his 
defective vision had its onset during military service.

It is noted that the November 2005 Report of Medical 
Examination to Determine Need for Aid and Attendant includes 
the medical opinion that the veteran's currently existing 
medical condition is related to an injury, disease, or event 
occurring during his military service.  However, inasmuch as 
this opinion does not specifically identify the disease or 
injury and provides no explanation for the conclusion reached 
by the examiner, the Board finds that it is of little 
probative value and does not support the veteran's claim for 
service connection for defective vision.  

In this regard, the Court has held that a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Court has also 
found that the Board may consider a physician's opinion to be 
of less weight and credibility when the basis of the opinion 
is shown to be less than complete or contradicted by other 
evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  

In sum, after careful review of the record, the Board finds 
that service connection for defective vision is not 
established.  The benefit of the doubt doctrine is not for 
application where, as here, the clear weight of the evidence 
is against the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the veteran's unsubstantiated 
allegations with respect to his claims for service connection 
for hypertension and defective vision; however, a layman such 
as the veteran generally is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  However, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a lay person is competent to identify the 
medical condition, (e.g., a broken leg), (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The net result of these holdings that the veteran is only 
competent, for example, to testify that he has experienced 
defective vision or symptoms of hypertension, not to 
etiologically link such symptoms (even if attributable to his 
hypertension and defective vision, etc.) to his military 
service.

New and Material Evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

In this case, the appellant's claim of entitlement to service 
connection for hearing loss was denied in a January 1951 
rating decision on the basis that the veteran did not have 
hearing loss.  This rating decision is considered final, 
although the claim may be reopened if new and material 
evidence is submitted; and if the claim is reopened, then it 
will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 
7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Subsequent to the January 1951 rating decision, the appellant 
submitted additional argument and VA outpatient treatment 
records which reflect diagnoses of sensorineural hearing 
loss.  Competent medical evidence of current hearing loss 
disability was not previously of record and, thus, constitute 
new and material evidence.  Accordingly, the appellant's 
claim of entitlement to service connection for hearing loss 
is reopened.

Having reopened this claim, the Board has considered whether 
de novo Board action is appropriate at this time.  However, 
as indicated below, the Board has preliminarily determined 
that additional development is necessary.  A final Board 
decision on this claim will therefore not be issued until 
such development is completed.


ORDER

Service connection for anxiety disorder, NOS, and PTSD is 
granted.

Service connection for hypertension is denied.

Entitlement to service connection for defective vision is 
denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened; to this extent only, the appeal is granted.


REMAND

As the claim for service connection for hearing loss is 
reopened, VA's duty to assist now includes obtaining an 
examination or medical opinion, as indicated.  38 C.F.R. 
§ 3.159.  

In this regard, it is noted that the evidence of record 
includes the veteran's statement that his hearing loss is the 
result of exposure to acoustic trauma sustained during his 
period of combat service, which, as noted above, has been 
confirmed by his receipt of the Purple Heart medal.  Thus, 
the Board has broadly accepted the veteran's statements 
regarding his exposure to acoustic trauma.  38 U.S.C.A. 
§ 1154(b).

It is further noted that a July 1988 VA Summary of 
Hospitalization notes the veteran's history of hearing loss 
from constant "roar" of front line battle.  

Since the evidence includes evidence of a current hearing 
disability, evidence of acoustic trauma in service, and a 
suggestion that the two may be related, further development 
of medical evidence is indicated.

As for the claim for service connection for a left knee 
disorder, which the veteran alleges is secondary to his 
service-connected right thigh shell fragment wound, muscle 
group XIII, with retained foreign bodies and multiple scars, 
the Board finds that additional development is required 
before addressing this claim on the merits.

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists, and (2) that the current 
disability was either (a) proximately caused by, or (b) 
proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The recent 
revisions to 38 C.F.R. § 3.310 were done to take into account 
the holding in Allen.

The February 2005 report of VA examination notes findings of 
degenerative joint disease of the left knee and 
osteoarthritis of both knees.  In addition, the VA 
examination report reflects the veteran's complaints of hip 
and back pain and a July 1988 VA Summary of Hospitalization 
reflects a diagnosis of chronic back condition secondary to 
service-connected injury to right thigh.  However, the July 
1988 diagnosis is not based on a comprehensive review of the 
veteran's claims file and the February 2005 VA examination 
report does not include an opinion as to the causal 
connection between the veteran's complaints, to include hip, 
back, and left knee pain.  See, McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if it is necessary to decide the 
claim).  Moreover, additional comment is required as to 
whether his service-connected right thigh has chronically 
aggravated another disorder, such as a disability of the hip, 
back, or either knee.  

With respect to the issue of entitlement to an increased 
rating for his service-connected right thigh shell fragment 
wound, muscle group XIII, with retained foreign bodies and 
multiple scars, the Board finds that the February 2005 VA 
examination report fails to distinguish symptomatology and 
functional impairment attributable to the veteran's service-
connected right thigh from symptoms attributable to his knee, 
back, and hip disorders, if any, for which service connection 
is not presently in effect.  The Court of Appeals for 
Veterans Claims has held that under the duty to assist, where 
there are service-connected and nonservice-connected 
disabilities affecting the same bodily part or system, 
medical evidence is required to permit the Board and 
adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected disability 
from any other diagnosed disorder, VA must consider all 
symptoms in the adjudication of the claim.  As such, unless a 
VA examiner, based on his or her review of the record, 
concludes that some of the veteran's orthopedic symptoms are 
unrelated to his service-connected right thigh, those 
symptoms that cannot be distinguished from his service-
connected disorder must be considered in the evaluation of 
this disability.  Id. at 182.  In view of the foregoing, the 
Board finds that a more recent VA orthopedic examination is 
warranted.  Id; 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examiner must distinguish, to the extent 
possible, the symptoms and/or degree of impairment due to the 
veteran's service-connected right thigh injury from those 
attributable to his non service connected orthopedic 
symptoms, to include hip, back, and knee impairment.  Waddel, 
supra; Mittleider, supra.

Finally, with respect to the right thigh increased-rating 
claim, the veteran has not received a VCAA letter complying 
with a recent decision of the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Since the disposition of the claims for entitlement to 
service connection for hearing loss and a left knee disorder 
and entitlement to an increased rating for right thigh shell 
fragment wound, muscle group XIII, with retained foreign 
bodies and multiple scars, may affect the final determination 
as to the veteran's claims for entitlement to SMC based on a 
need for regular aid and attendance or on housebound status, 
a determination on the SMC matter must await resolution of 
the claims for service connection and increased rating.  The 
matters are inextricably intertwined, and hence, the RO 
should adjudicate all these claims together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  Consideration of these matters together will 
ensure that the RO avoids piecemeal adjudication of the 
claims.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, these remaining claims are REMANDED for the 
following development and consideration:

1.  Send the veteran another VCAA notice 
letter to comply with the recent holding 
of the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  In this regard, 
this letter should notify him that, to 
substantiate his claim for a higher 
rating for his service-connected right 
thigh shell fragment wound, muscle group 
XIII, with retained foreign bodies and 
multiple scars:

(A) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his right thigh disability 
and the effect this worsening has on his 
employment and daily life;

(B) if the Diagnostic Code under which 
this condition is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by him demonstrating a 
noticeable worsening or increase in 
severity of the right thigh disability 
and the effect this worsening has on his 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
veteran.  

(C) he also must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from zero 
percent to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and

(D) this notice must provide examples of 
the types of medical and lay evidence he 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
his entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The veteran should be afforded a VA 
audiological examination to determine 
whether he suffers from hearing loss as a 
result of service.  The examiner should 
review the claims folder and record the 
veteran's history of noise exposure 
during service as well as any history of 
noise exposure following service.  
Following examination of the veteran and 
review of the record, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any current 
hearing loss disability is related, even 
in part, to noise exposure during the 
veteran's period of service.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner is unable 
to provide the requested opinion without 
resorting to speculation, it should be so 
stated.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  The veteran should also be afforded 
an examination by the appropriate 
specialist to determine the current 
extent and severity of his service-
connected right thigh shell fragment 
wound, muscle group XIII, with retained 
foreign bodies and multiple scars, as 
well as the nature, extent, and etiology 
of his left knee disorder, claimed as 
secondary to service-connected right 
thigh disorder.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies 
should be performed.

(A)  The examiner should identify all 
residuals attributable to the veteran's 
service-connected right thigh shell 
fragment wound, to include any scars, 
muscle, orthopedic, and neurological 
residuals.  The examiner is asked to 
describe the muscle groups and joints 
affected.  The examiner is also asked to 
describe the resulting functional 
impairment - noting, for example, if 
there is loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement, loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and, if so, whether it is 
slight, moderate, moderately-severe, or 
severe.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or upon repetitive movement.  

(B)  In addition, the examiner should 
specifically note any other, non service-
connected, impairment associated with 
either lower extremity, left or right, 
and any hip or back disorder and provide 
an opinion as to whether any such non 
service-connected impairment is secondary 
to or aggravated by the service-connected 
right thigh disorder.  The examiner 
should attempt, to the extent 
practicable, to identify and 
differentiate between symptomatology 
associated with the veteran's service-
connected right thigh disorder and that 
which is attributable to his bilateral 
knee, hip, and back impairment, if any.  
If such symptomatology cannot be 
differentiated, the examiner should so 
state.

The attention of the examiner is 
specifically directed to the veteran's 
left knee impairment, which he claims is 
secondary to his service-connected right 
thigh disorder.  The examiner must 
indicate whether it is at least as likely 
as not that the veteran has a left knee 
disorder that is proximately due to or is 
aggravated by his service-connected right 
thigh.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated. 

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems necessary 
(to include affording the veteran a VA 
Medical Examination to Determine Need for 
Aid and Attendant in connection with his 
SMC claim), the AMC should again review 
the record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, a SSOC should 
be prepared.  The veteran and his counsel 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


